Title: From James Madison to Albert Gallatin, 15 December 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


15 December 1803, Department of State. “Be pleased to issue your Warrant on the appropriation for the Contingent expences of the Department of State, for two hundred dollars, in favor of Christopher S. Thom: he to be charged and held accountable for the same.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   JM made a similar request for four hundred dollars on 7 Feb. 1804 (ibid.).


